UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 05-7291



EARL WESTLEY LEE,

                                             Petitioner - Appellant,

          versus


GENE JOHNSON, Director, Virginia Department of
Corrections,

                                              Respondent - Appellee.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Claude M. Hilton, Senior
District Judge. (CA-05-557-1-CMH)


Submitted: January 26, 2006                 Decided:   February 1, 2006


Before LUTTIG, WILLIAMS, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Earl Westley Lee, Appellant Pro Se.      Josephine Frances Whalen,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Earl Westley Lee seeks to appeal the district court's

order dismissing as untimely his 28 U.S.C. § 2254 (2000) petition.

The order is not appealable unless a circuit justice or judge

issues a certificate of appealability. 28 U.S.C. § 2253(c) (2000).

A certificate of appealability will not issue absent "a substantial

showing of the denial of a constitutional right."                    28 U.S.C.

§   2253(c)(2)   (2000).      A   prisoner   satisfies     this   standard     by

demonstrating    that    reasonable      jurists   would     find    that     any

assessment of his constitutional claims by the district court is

debatable or wrong and that any dispositive procedural ruling by

the   district   court   is   likewise   debatable.        See    Miller-El    v.

Cockrell, 537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S.

473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).

We have independently reviewed the record and conclude that Lee has

not made the requisite showing.        Accordingly, we deny Lee’s motion

for appointment of counsel, deny a certificate of appealability,

and dismiss the appeal.       We also deny his motion for a copy of his

transcript at government expense.         We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                                     DISMISSED


                                    - 2 -